Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Alphonso Collins, on January 21, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 15, 34 and 36 have been amended to incorporate the limitation of claim 29.
* canceling claims 29 and 35.

	Please Rewrite the Claims as follow:


transmitting data packets from a transmitter to a receiver via at least two redundant paths, upon which resources for the transmission are reserved at involved network nodes utilizing an identifier comprising a virtual ID (VID) assigned to [[the]] a respective path;
wherein, if a new path is to be found for at least one affected path comprising a change caused by at least one of (i) a conversion and (ii) an expansion of the network, the method further comprising:
retaining previous reservations on all redundant paths;[[,]]
determining a new redundant path for at least one affected path , 
removing the previous reservations on the at least one affected previous path and terminating the transmission of data packets via the at least one affected previous path if the new reservations on the at least one new path are successful; and
wherein in order to reserve resources at the involved network nodes on the at least one new path, a standard advertisement message comprising a talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on the at least one new path comprising a plurality of new paths are determined; and wherein in order to reserve resources at the involved network nodes on the new paths, a standard advertisement message comprising a talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on each new path.

	16. (Previously Presented) The method as claimed in claim 15, wherein a plurality of previous paths are affected by the change and a new redundant path is respectively calculated for the plurality of affected paths; and wherein the new identifiers of all new paths differ from one another and from the previous identifiers.

	17. (Previously Presented) The method as claimed in claim 16, wherein all previous paths are affected by the change and a new redundant path is respectively calculated for the plurality of affected paths.

	18. (Previously Presented) The method as claimed in claim 15, wherein a new generalized almost directed acyclic graph is calculated for the network or at least one part of the network; and wherein the at least one new path is calculated for the at least one affected previous path utilizing the new GADAG.

	19. (Previously Presented) The method as claimed in claim 16, wherein a new generalized almost directed acyclic graph is calculated for the network or at least one part of the network; and wherein the at least one new path is calculated for the at least one affected previous path utilizing the new GADAG.

	20. (Previously Presented) The method as claimed in claim 18, wherein one of (i) a plurality of paths are affected by the change and, of the new paths determined for said paths, at least one path points in the direction of the new GADAG and at least one path points in an opposite direction and (ii) only one of the previous paths is affected by the change and, of the one new path and the unaffected previous path(s), at least one path points in the direction of the new GADAG and at least one path points in the opposite direction.

	21. (Previously Presented) The method as claimed in claim 20, wherein all paths are affected by the change.

	22. (Previously Presented) The method as claimed in claim 18, wherein the new GADAG is communicated to the involved network nodes as part of messages which are distributed in the network by processing a routing protocol.

	23. (Previously Presented) The method as claimed in claim 22, wherein the routing protocol comprises one of (i) the ISIS protocol and the ISIS-SPB/PCR protocol.



	25. (Previously Presented) The method as claimed in claim 24, wherein the routing protocol comprises one of (i) the ISIS protocol and the ISIS-SPB/PCR protocol.

	26. (Previously Presented) The method as claimed in claim 15, wherein the at least two previous paths were calculated utilizing a previous generalized almost directed acyclic graph, a previous generalized almost directed acyclic graph; and wherein at least one of the previous paths pointed or points in the direction of the previous GADAG and at least one other path pointed or points in the opposite direction.

	27. (Previously Presented) The method as claimed in claim 15, wherein after removing the previous reservations on the at least one affected previous path, further reservations of resources are made at the involved network nodes on the at least one new path utilizing the previous identifier, of the at least one previous path, and the reservations for the new identifier are then again removed.

	28. (Previously Presented) The method as claimed in claim 15, wherein a stream reservation protocol comprising at least one of (i) SRP, (ii) RAP and LRP is utilized to reserve resources at the involved network nodes.



	30. (Previously Presented) The method as claimed in claim 15, wherein in order to reserve resources at the involved network nodes on the at least one new path, a standard participation message comprising a listener ready, is transmitted from the network node closest to the receiver to the network nodes which are next in the direction of the transmitter on the at least one new path comprising a plurality of new paths are determined and, in order to reserve resources at the involved network nodes  on the new paths, a standard participation message comprising a listener ready, is transmitted from the network node closest to the receiver to the network nodes that are next in the direction of the transmitter on each new path.

	31. (Previously Presented) The method as claimed in claim 15, wherein the network comprises at least one of (i) at least a ring topology and (ii) at least a meshed topology.

	32. (Previously Presented) The method as claimed in claim 15, wherein the network comprises an industrial network.

	33. (Previously Presented) The method as claimed in claim 15, wherein the data packets are transmitted from a transmitter to a receiver via precisely two redundant paths.

	34. (Currently Amended) A network node comprising:
a processor; and
memory;

transmit data packets are transmitted from a transmitter to a receiver via at least two redundant paths, upon which resources for the transmission are reserved at involved network nodes utilizing an identifier comprising a VID assigned to the respective path;
wherein, if a new path is to be found for at least one affected path comprising a change caused by at least one of (i) a conversion and (ii) an expansion of the network, the network node is further configured to:
retain previous reservations on all redundant paths;[[,]]
determine and attempt to reserve resources for the transmission on this path at the involved network nodes, 
remove the previous reservations on the at least one affected previous path and terminate the transmission of data packets via the at least one affected previous path if the new reservations on the at least one new path are successful; 
wherein in order to reserve resources at the network node on the at least one new path, a standard advertisement message comprising a talker advertise, is transmitted from the network node, in response to the change, to network nodes which are next in the direction of the receiver on the at least one new path comprising a plurality of new determined paths; and wherein in order to reserve resources at the involved network nodes on the new paths, the standard advertisement message comprising the talker advertise, is transmitted from the network node, in response to the change, to the network nodes which are next in the direction of the receiver on each new path.

	35. (Cancelled).

	36. (Currently Amended) A non-transitory computer-readable medium encoded with program instructions which, when executed by a processor on at least one computer, cause the at least one computer to implement fail-safe data transmission in a network having a plurality of network nodes, the program instructions comprising:
program code for transmitting data packets from a transmitter to a receiver via at least two redundant paths, upon which resources for the transmission are reserved at involved network nodes utilizing an identifier comprising a VID assigned to the respective path;
wherein, if a new path is to be found for at least one affected path comprising a change caused by at least one of (i) a conversion and (ii) an expansion of the network, the program instruction further comprising:
;[[,]]
determining a new redundant path for at least one affected path , 
program code for removing the previous reservations on the at least one affected previous path and terminating the transmission of data packets via the at least one affected previous path if the new reservations on the at least one new path;
wherein in order to reserve resources at the involved network nodes on the at least one new path, a standard advertisement message comprising a talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on the at least one new path comprising a plurality of new determined paths; and wherein in order to reserve resources at the involved network nodes on the new paths, the standard advertisement message comprising the talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on each new path.

Allowable Subject Matter
Claims 15-28, 30-34 and 36 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding the above allowed claims in view of examiner amendment filed, the prior art of records, individually or in combination, fail to explicitly anticipate or render obvious limitations of the above examiner claims amendment. Specifically the prior art on record fail to explicitly anticipate or render obvious “a new identifier assigned to the new path and differing from the previous identifiers being utilized; and removing the previous reservations on the at least one affected previous path and terminating the transmission of data packets via the at least one affected previous path if the new reservations on the at least one new path are successful; and
wherein in order to reserve resources at the involved network nodes on the at least one new path, a standard advertisement message comprising a talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on the at least one new path comprising a plurality of new paths are determined; and wherein in order to reserve resources at the involved network nodes on the new paths, a standard advertisement message comprising a talker advertise, is transmitted from the network node closest to the transmitter, in response to the change, to the network nodes which are next in the direction of the receiver on each new path”, in combination with the other limitations recited as specified in claim 15.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468